DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN Number: 103824084) in view of Zhang (CN Number: 102262223), and further in view of ZHENG (CN 108961284).

Regarding claims 1, 11, and 12. A method for processing a radar image performed by a computing device including at least one processor, the method comprising: 
creating a first polarization image by performing a first decomposition operation with respect to an input radar image (see page 11, lines 29-32, SAR of polarization of the filter after each pixel of the Image, by decomposing method for the Pauli Pauli | a | 2, | b | 2, | c | 2 a total of three scattering parameters, the obtained initial decomposition method cloude H, α, A, λ 1, λ 2, λ 3 a total of six scattering parameter); 
creating a synthetic image through an image creation model based on the input radar image (see page 11, lines 19-22, first, to polarization synthetic aperture radar SAR Image is filtered; secondly, extracting polarization synthetic aperture radar SAR Image of the scattering polarization texture feature; then, training support vector machine classifier, the classifier to training for good polarization synthetic aperture radar SAR Image classification); 
wherein the result information comprises a classification result for each of one or more pixels included in the input radar image (see page 5, lines 12-13 and 15-17, using the trained classifier to be classified classification of the polarized SAR image, obtain the polarized SAR image pixel class; the feature type polarized SAR image pixel class and taking the type consistent with the real pixel number to the total pixel number of the ratio as the polarized SAR image classification precision). 
However, Wang does not expressly teach creating result information through an image processing model based on the first polarization image and the synthetic image. 
Zhang teaches that the different decomposition model synthesis image are different, the polarization parameter reaction target (feature) of the decomposition model to obtain the accuracy of scattering features are different, the degree of actual condition is also different. Therefore, decomposition model is directly related to the quality of the synthesized image (see paragraph 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by Zhang for providing different decomposition model synthesis image are different, the polarization parameter reaction target (feature) of the decomposition model to obtain the accuracy of scattering features are different, the degree of actual condition is also different, as creating result information through an image processing model based on the first polarization image and the synthetic image. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
However, the combination does not expressly teach:
calculating a confidence score for at least one of the one or more pixels included in the input radar image through the image processing model.  
Zheng teach that according to sidelobe effect zone setting confidence judgment condition, and according to said confidence degree judging condition by the non-maximum inhibition of the cumulative probability after processing-confidence space for hysteresis threshold operation, the SAR image plane pixels marked as edge point and non-edge point. hysteresis threshold processing process, the confidence degree higher than the height judging condition of the pixel point is the edge point, the confidence is lower than the pixel point of the height judging condition as the non-edge point, confidence in the pixel point of the height judging condition, if in its neighborhood is edge point, the pixel point is the edge point, otherwise is non-edge point, hysteresis threshold processing can be realized according to the judging condition flexibly adjusting the degree of obtaining the edge point  (see page 4 and 5, lines 36-43 and 1-8).
Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Zhang for providing probability after processing-confidence space for hysteresis threshold operation, the SAR image plane pixels marked as edge point and non-edge point. hysteresis threshold processing process, the confidence degree higher than the height judging condition of the pixel point is the edge point, as calculating a confidence score for at least one of the one or more pixels included in the input radar image through the image processing model. Therefore, combining the elements from prior arts according to known methods and technique, such as the confidence degree higher than the height judging condition of the pixel point is the edge point, would yield predictable results.

Regarding claim 3. The method of claim 1, the combination teaches wherein the input radar image is a synthetic aperture radar (SAR) image (see Wang, page 23, lines 19-20, an input polarization synthetic aperture radar SAR Image of the synthesized Image).  

Regarding claim 4. The method of claim 1, the combination does not expressly teach wherein the image creation model is learned based on a generative adversarial neural network algorithm.  
The examiner is taking "Official Notice" that the limitation about adversarial neural network algorithm is well known in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combination so that the image creation model is learned based on a generative adversarial neural network algorithm would be available.

Regarding claim 5. The method of claim 1, wherein the image creation model is learned based on a learning method including creating, by the image creation model, the synthetic image from a polarization image created based on a radar image (see Zhang,, paragraph 104, the different decomposition model synthesis image are different, the polarization parameter reaction target (feature) of the decomposition model to obtain the accuracy of scattering features are different, the degree of actual condition is also different. Therefore, decomposition model is directly related to the quality of the synthesized image), and 
- 38 -discriminating, by an image discrimination model, an actual optical image photographed through an optical sensor, and the synthetic image (see Wang, page 21, discriminant function).  

Regarding claim 6. The method of claim 1, the combination teaches wherein the creating of the synthetic image includes creating the synthetic image by inputting the first polarization image into the image creation model (see Wang, page 4, lines 4-6, Simulation experiment of the present invention the input Image as shown in Figure 2 the, size is 300 × 270 pixel, format is PNG polarization SAR Image as a test Image, sources for NASA laboratory AIRSAR Flevoland flevoland of the system to obtain the L range Image. In a simulation experiment, the invention and comparison method is the MATLAB R2011a software programming).  

Regarding claim 7. The method of claim 1, the combination teaches wherein the creating of the synthetic image includes creating a second polarization image by performing a second decomposition operation with respect to the input radar image, and 
creating the synthetic image by inputting the second polarization image into the image creation model, and the second decomposition operation is based on a different algorithm from the first decomposition operation (see Zhang, paragraph 103, several existing classical coherent decomposition model and its parameters and contact can be obtained constraining condition by Equation (6). the formula (6) is a uniform form of co7herent decomposition model, setting the different limiting conditions can be different decomposition model, in practical applications can be restrictive conditions according to specific requirements, make the polarization parameter of extracted scattering characteristic of more accurate reaction target (object) so as to improve the accuracy of automatic target recognition).  

Regarding claim 8. The method of claim 1, the combination teaches wherein the first decomposition operation or the second decomposition operation includes an operation of decomposing scattering data for at least one pixel included in the input radar image (see Wang, page 11, lines39-32 , SAR of polarization of the filter after each pixel of the Image, by decomposing method for the Pauli Pauli | a | 2, | b | 2, | c | 2 a total of three scattering parameters, the obtained initial decomposition method cloude H, α, A, λ 1, λ 2, λ 3 a total of six scattering parameter, using friemann-deden Freeman-Durden decomposition method to obtain P s, P d, P v, f s, f d, R a total of seven scattering parameters).  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN Number: 103824084) in view of Zhang (CN Number: 102262223), in view of ZHENG (CN 108961284), and further in view of HOU (CN Number: 104517284).

Regarding claim 2. The method of claim 1, the combination teaches wherein the creating of the result information includes the first polarization image and the synthetic image, and inputting the images into the image processing model (see Wang, page 11, lines 19-23, The technical idea of the invention is: first, to polarization synthetic aperture radar SAR Image is filtered; secondly, extracting polarization synthetic aperture radar SAR Image of the scattering polarization texture feature; then, training support vector machine classifier, the classifier to training for good polarization synthetic aperture radar SAR Image classification; finally, the classification precision is calculated, and the classification of the polarization synthetic aperture radar SAR coloring Image).  
The combination does not expressly teach to include overlapping the first polarization image.
HOU teaches that the α decomposition parameter feature-Halpha, gray-level co-occurrence matrix feature feature-GLCM and original T-matrix elements are combined together, so as to obtain representation of polarized SAR image scattering point; where the T matrix is a symmetrical complex matrix, taking the angle of the T-upper triangular elements instead of complex-valued as a feature, the feature Halpha, feature-GLCM and elements of coherence matrix into a row vector as the final feature table does not; the combination of features together input restricted Boltzmann machine (RBM) to two overlapped together for training to obtain parameter (see paragraph 57-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Hou for providing to obtain representation of polarized SAR image scattering point; The combination of features together input restricted Boltzmann machine (RBM) to two overlapped together for training to obtain parameter, as to include overlapping the first polarization image. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN Number: 103824084) in view of Zhang (CN Number: 102262223), in view of ZHENG (CN 108961284), in view of HOU (CN Number: 104517284), and further in view of SANG (CN number: 104865572).

Regarding claim 10. The method of claim 2, the combination does not expressly teach wherein the inputting includes creating a combination image by sequentially combining the first polarization image and the - 39 -synthetic image.
SANG teaches repeatedly executing step 3, step 4 and step 5, until the calculated for all of the repetitive sequence, so as to obtain polarization synthetic Image (see page 6, lines 3-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by SANG for providing repeatedly executing step 3, step 4 and step 5, until the calculated for all of the repetitive sequence, so as to obtain polarization synthetic Image, as wherein the inputting includes creating a combination image by sequentially combining the first polarization image and the synthetic image. Therefore, combining the elements from prior arts according to known methods and technique, such as calculated for all of the repetitive sequence, so as to obtain polarization synthetic Image, would yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/           Primary Examiner, Art Unit 2667